The arguments and amendments submitted 12/02/2021 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims are addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3, line 2, recites “said printing".  It is unclear which of the 3 printing steps recited in claim 1 is being referenced, rendering claim 3 indefinite. 
Claim 4, line 2, recites “said printing".  It is unclear which of the 3 printing steps recited in claim 1 is being referenced, rendering claim 4 indefinite. 
Claim 7, lines 1-2, recites “said printing".  It is unclear which of the 3 printing steps recited in claim 1 is being referenced, rendering claim 7 indefinite. 
Claim 10, line 3, recites “said printing".  It is unclear which of the 3 printing steps recited in claim 1 is being referenced, rendering claim 10 indefinite. 
Allowable Subject Matter
Claims 1-2, 5-6, 8-9, 11-12, and 14-25 are allowed.
Claims 3-4, 7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and all intervening claims.
Claim 1 is allowed due to incorporation of the subject matter of claim 13, which was indicated in the previous Office action as distinguishing over the prior art.
Claim 25 is allowed as this incorporates the subject matter of claims 1 and 6, with indication for claim 6 in the previous Office action that claim 6 would be allowable if rewritten to overcome the 
Lisagor (US PG Pub 2016/0185041), Susnjara (US PG Pub 2019/0077081), and Grivetti (US PG Pub 2017/0305034), each previously made of record, are the closest prior art of record.
None of these references teaches, suggest, or renders obvious claims 1 and 25.
Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered and are addressed below. 
Applicant’s arguments regarding Lisagor’s failure to teach the features added to claim 1 via the current amendment have been fully considered and are persuasive.  Therefore, the 102 rejection of claim 1 has been withdrawn.  However, Applicant’s amendment to claim 1 adding new features to the claim made 112(b) rejections necessary for certain dependent claims, as listed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745